                                                                                       FILED
                                                                              2019 Mar-22 AM 09:55
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

CHERRI EVON HUDSON,                         ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]           4:17-cv-01262-ACA
                                            ]
SOCIAL SECURITY                             ]
ADMINISTRATION,                             ]
COMMISSIONER,                               ]
                                            ]
      Defendant.                            ]

                         MEMORANDUM OPINION

      Plaintiff Cherrie Evon Hudson appeals the decision of the Commissioner of

Social Security denying her claim for a period of disability, disability insurance

benefits, and supplemental security income benefits. Based on the court’s review

of the administrative record and the parties’ briefs, the court WILL REVERSE

AND REMAND the Commissioner’s decision for further administrative

proceedings.

I.    PROCEDURAL HISTORY

      On July 8, 2015, Ms. Hudson applied for a period of disability, disability

insurance benefits, and supplemental security income benefits. (R. 358–59, 362–

63). She alleged that her disability began on December 17, 2012. (Id. at 358,

362). The Commissioner initially denied her application and she requested review
by an Administrative Law Judge (“ALJ”). (Id. at 234–37, 265). After holding a

hearing (id. at 55–78), the ALJ issued an unfavorable opinion (id. at 37–48), which

Ms. Hudson requested that the Appeals Council review (id. at 356). On May 25,

2017, the Appeals Council denied her request for review. (Id. at 1–4). The

Commissioner’s decision is now final and ripe for judicial review. See 42 U.S.C.

§§ 405(g), 1383(c)(3).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Where the ALJ denies benefits and the Appeals Council denies review,

[this court] review[s] the ALJ’s decision as the Commissioner’s final decision.”

Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quotation

marks and alteration omitted).

      “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists ‘such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.’” Henry, 802 F.3d at 1267 (quoting

Winschel, 631 F.3d at 1178). The court may not “decide the facts anew, reweigh

the evidence,” or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at



                                         2
1178 (quotation marks omitted). The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158–59 (11th Cir.2004) (quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). The court must

reverse the Commissioner’s decision if the ALJ does not apply the correct legal

standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Hudson had not engaged in substantial

gainful activity since her alleged disability onset date of December 17, 2012.


                                         3
(R. 39). She found that Ms. Hudson’ depression, anxiety, and degenerative disc

disease of the lumbar spine were severe impairments but that the swelling in her

legs and feet, varicose veins, sleep disorder, and plantar fasciitis were not severe.

(Id. at 39–40). The ALJ also found that although Ms. Hudson claimed she had

knee pain, post-traumatic stress disorder, and obsessive compulsive disorder, those

were not medically determinable impairments. (Id. at 40). The ALJ concluded

that Ms. Hudson did not have an impairment or combination of impairments that

met or medically equalled the severity of one of the listed impairments in 20

C.F.R. § 404, Subpart P, Appendix 1. (Id. at 42–43).

      After considering the evidence, the ALJ determined that Ms. Hudson had

      the residual functional capacity to perform light work as defined in 20
      CFR 404.1567(b) and 416.967(b), except the claimant can lift twenty
      pounds occasionally and ten pounds frequently, sit at least six hours in
      an eight-hour workday and stand and walk in combination at least six
      hours in an eight-hour workday. The claimant can bilaterally handle
      frequently. The claimant can occasionally climb ramps and stairs but
      never ladders, ropes, or scaffolds. The claimant can frequently
      balance, stoop, kneel, crouch, and crawl. The claimant can do no
      work around unprotected heights and can have only occasional
      exposure to extreme cold and to vibrations. The claimant is limited to
      simple, routine tasks. The claimant can have occasional contact with
      the general public and can work on an occasional basis with
      coworkers and supervisors, i.e. can work in proximity to but not in
      team-type positions.

(R. at 42–43). Based on this residual functional capacity, the ALJ found that

Ms. Hudson was unable to perform any past relevant work. (Id. at 47).




                                         4
      Relying on testimony from a vocational expert, the ALJ concluded that jobs

existed in significant numbers in the national economy that Ms. Hudson could

perform, including housekeeper, laundry worker, and electrical accessory

assembler. (R. at 47). Accordingly, the ALJ determined that Ms. Hudson had not

been under a disability as defined in the Social Security Act from December 17,

2012 through the date of the decision on February 8, 2017. (Id. at 47–48).

IV.   DISCUSSION

      Ms. Hudson makes five arguments in support of her claim of disability, but

this court will address only one of those arguments. She contends that the ALJ

failed to adequately consider her testimony about the side effects of her pain

medication, causing the ALJ to ask the vocational expert a hypothetical question

that did not encompass all of her limitations. (Doc. 11 at 31–32). The court

agrees.

      The evidence shows that a doctor had prescribed Ms. Hudson oxycodone

with instructions to take one ten milligram tablet three times per day. (See R. 453).

Ms. Hudson testified that she usually took the medication two or three times a day

and that the only problem she had noticed the oxycodone causing was drowsiness.

(Id. at 66, 70–71). Her attorney asked her: “[H]ow long does that sensation of

fatigue last when you take those pills?” (Id. at 70). She responded: “I would say

about a [sic] hour, but I usually try to lie down about two or three hours . . . to get



                                          5
off my feet.” (Id.). She also testified that in a week, she would “try to lie down to

get off [her] feet” for five days. (Id. at 70–71).

      The ALJ’s questions to the vocational expert did not include any need to

take breaks for naps. Instead, the ALJ asked the vocational expert whether any

positions would be available for a hypothetical individual of similar age, education,

and past work history as Ms. Hudson with the following restrictions:

      [A]n individual who could lift 20 pounds occasionally, 10 pounds
      frequently; who can sit at least six hours during an eight-hour work
      day and stand and walk, in combination, at least six hours during an
      eight-hour work day. This hypothetical individual would be able to
      handle, on both the left and the right, on a frequent basis. The
      individual could occasionally climb ramps and stairs; should never
      climb ladders, ropes, or scaffolding. The individual could frequently
      balance, stoop, kneel, crouch, and crawl. The individual should avoid
      working at unprotected heights. The individual should only be
      exposed to extremes in cold and extreme vibration on an occasional
      basis. The individual would be restricted to simple and routine tasks
      which involve only occasional contact with the general public and
      would be able to work only on an occasional basis with coworkers and
      supervisors, that being defined as the ability to work in proximity to
      others but not on team-type positions.

(Id. at 75–76). Ultimately, the ALJ found that Ms. Hudson’s limitations were the

same as the limitations used in the hypothetical question. (Compare id. at 42–43

with id. at 75–76). The decision further stated that “[t]he claimant did not testify to

any side effects from her medication at the hearing.” (id. at 44).

      “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the



                                           6
claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). But the ALJ is “not required to include findings in the hypothetical that the

ALJ has properly rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1161 (11th Cir. 2004); see also McSwain v. Bowen, 814 F.2d 617, 619–

20 & n.1 (11th Cir. 1987) (holding that the ALJ did not err in asking a hypothetical

question that assumed the only restrictions that the evidence supported and omitted

other restrictions).

         Ms. Hudson contends that the ALJ’s hypothetical question was incomplete

because it did not include all of her limitations. (Doc. 11 at 32). She also argues

that the ALJ failed to consider her testimony that the oxycodone she takes two to

three times per day makes her drowsy for about an hour, causing her to lay down.

(Id.).     The Commissioner responds that the medical evidence contradicts

Ms. Hudson’s testimony. (Doc. 13 at 22).

         Had the ALJ found, either expressly or implicitly, that Ms. Hudson’s

testimony about the side effects of her medication was not credible, the court

would be bound by that credibility determination. See Moore v. Barnhart, 405

F.3d 1208, 1212 (11th Cir. 2005) (“[C]redibility determinations are the province of

the ALJ.”). But “where proof of a disability is based upon subjective evidence and

a credibility determination is, therefore, a critical factor in the [Commissioner’s]

decision, the ALJ must either explicitly discredit such testimony or the implication



                                         7
must be so clear as to amount to a specific credibility finding.” Tieniber v.

Heckler, 720 F.2d 1251, 1255 (11th Cir.1983). In this case, the ALJ did neither.

Instead, despite Ms. Hudson’s unambiguous testimony that her oxycodone made

her drowsy and led her to take naps during the day, the ALJ stated that she “did not

testify to any side effects from her medication at the hearing”—a statement that is

plainly incorrect. (R. at 44).

      If the ALJ accepted Ms. Hudson’s testimony that she had to take one or

more naps during the day, her hypothetical question to the vocational expert may

have been different, potentially leading to a different disability determination. On

the other hand, if the ALJ found Ms. Hudson’s testimony incredible, the question

may not have changed and, therefore, neither would the ALJ’s finding that

Ms. Hudson was not disabled during the relevant time. But this court cannot make

a credibility determination in the first instance; the ALJ must do it. See Graham v.

Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986) (“The weighing of evidence is a

function of the factfinder, not of the district court.”). And because the court cannot

know what the ALJ would have found as to the credibility of Ms. Hudson’s

testimony, the court cannot know if the hypothetical question included all of her

limitations.

      Given the lack of clarity about the credibility of Ms. Hudson’s testimony

and, therefore, the lack of clarity about the comprehensiveness of the hypothetical



                                          8
question posed of the vocational expert, the court cannot find that substantial

evidence supports the ALJ’s determination at this point. Accordingly, the court

WILL REVERSE AND REMAND the case for further proceedings.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this March 22, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         9
